Citation Nr: 9915925	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel




INTRODUCTION

The veteran had active service in the US Navy from February 
1951 to February 1955.  He died on June [redacted] 1990, of 
complications from surgery for a brain tumor.

In August 1990, the appellant, the veteran's surviving 
spouse, claimed dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death.  
An October 1990 rating decision denied the claim, she 
appealed, and a January 1993 decision by the Board of 
Veterans' Appeals (Board) also denied the claim.

On September 6, 1994, VA published a final rule amending 
38 C.F.R. § 3.311(b)(2) by adding tumors of the brain and 
central nervous system to the list of radiogenic diseases 
contained therein.  In April 1995, the appellant filed an 
informal claim for dependency and indemnity compensation, 
based upon the aforementioned amendment.  This appeal arises 
from a September 1996 rating decision of the Newark, New 
Jersey, Regional Office (RO) that again denied service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The veteran died in June 1990, at age 57.  The death 
certificate listed the causes of death as respiratory failure 
due to, or as a consequence of, adult respiratory distress 
syndrome due to, or as a consequence of, pneumonitis.  A 
seizure disorder and multiple decubiti were listed as other 
significant conditions contributing to death but not related 
to the underlying cause.  An autopsy was not performed.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  None of the disorders listed on the death certificate as 
causing or contributing to the veteran's death was incurred 
or aggravated in service.

5.  During service, the veteran was assigned to a ship that 
participated in Operation CASTLE, in conjunction with the 
atmospheric nuclear testing program conducted in the South 
Pacific Ocean, and was exposed to ionizing radiation.

6.  The veteran's death resulted from complications of June 
1989 surgery for a brain tumor that first became manifest 
more than five years after exposure to ionizing radiation.

7.  Based upon the medical and scientific evidence of record, 
the amount of ionizing radiation to which the veteran was 
exposed in service did not cause his brain tumor.


CONCLUSION OF LAW

The veteran's death was not caused by a service-connected 
disability or by a disability for which service connection 
could be granted.  38 U.S.C.A. §§ 1110, 1112(c), 1310, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.309(d), 
3.311, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records, including a report of 
a February 1955 separation examination, show no evidence of 
respiratory or seizure disorders or lesions of the brain or 
central nervous system.

In a February 1964 letter to a referring physician, William 
Whiteley, MD, reported that, during his examination, the 
veteran had given a one-month history of seven syncopal 
attacks.  The veteran and his wife described the attacks in 
detail, but the doctor was unable to find any abnormality by 
clinical evaluation and there was no other relevant medical 
history.

In a March 1964 letter, Doctor Whiteley reported that, on 
February 17, the veteran's spinal fluid protein was 272 mg% 
and he rechecked it because it was so high.  
Electroencephalography showed mild slowing in all leads, but 
the sleep record suggested bitemporal lobe discharges.  The 
veteran was hospitalized from February 26 through March 11, 
for a neurological work-up.  Examination showed only a 
reduction of right arm swing while walking.  Spinal fluid 
protein was 232 mg%.  Pneumoencephalography indicated a 
lesion in the inferomedial aspect of the right lateral 
ventricle and some disparity between the temporal horns, with 
the one on the right somewhat larger and higher than the one 
on the left.  However, the doctor felt that the radiologist's 
diagnosis was arguable.  A brain scan also indicated an area 
of increased uptake in the right subfrontal area but he felt 
that may have been due to a laceration of the right frontal 
scalp which the veteran had sustained during two seizures on 
March 2.  Reexamination on March 9 showed reduction of right 
arm swing and some weakness in retracting the right corner of 
the mouth.  The doctor 


felt that the veteran had a tumor in the left cerebral 
hemisphere, but one could not be localized by contrast.  He 
was discharged and continued on anticonvulsant therapy.  The 
doctor reported that, if localization became better defined, 
surgery would be required.

Records of Martin Swiecicki, MD, a neurosurgeon, included a 
March 1973 letter to a referring physician.  He recited the 
history provided by the veteran and his wife and noted the 
clinical record.  He said that his neurologic examination 
revealed no significant neurologic abnormality, and opined 
that the veteran was having temporal lobe seizures.

In an April 1973 record, Doctor Swiecicki noted the veteran's 
history of seizures since 1964.  Protein in cerebrospinal 
fluid had been elevated on several occasions, and the veteran 
was hospitalized for a neurological work-up.  On examination, 
he was somewhat asthenic, and an electroencephalogram was 
borderline abnormal.  A pneumoencephalogram revealed marked 
atrophy in the paracentral lobule.  There was no seizure 
activity during hospitalization.  Temporal lobe seizure 
surgery was contemplated but not warranted by the studies.  
Diagnoses included cerebral atrophy, located primarily in the 
paracentral lobule, and seizure disorder.

An April 1976 electroencephalogram at West Jersey Hospital 
was moderately abnormal, with posterior temporal slowing more 
pronounced on the right.

In a December 1980 letter to a referring physician, Doctor 
Swiecicki reported that the veteran's seizures persisted and 
that he currently had memory deficit and hearing loss on the 
right, with bone conduction greater than air conduction.  In 
view of the hearing loss, he arranged for the veteran to have 
a computerized tomography scan of the head, with particular 
attention to the right cerebellopontine angle, to evaluate 
the possibility of an acoustic neurinoma.


On a January 1981 computerized tomography scan, the internal 
auditory canals appeared symmetric, and there was no evidence 
of a cerebellopontine angle tumor.  However, there was 
evidence of a low-density abnormality near the foramen of 
Monro just below the frontal horn of the right lateral 
ventricle.  The abnormality had a density similar to 
cerebrospinal fluid, and there was the possibility of 
calcification in its medial wall that resulted in some 
displacement of adjacent ventricles.  According to the 
report, it raised the possibility of a low-grade glioma or 
epidermoid tumor.

In a November 1986 letter to Robert Joynes, MD, the referring 
physician, Bruce Lipsius, MD, Neurology Associates of 
Southern New Jersey, reviewed the veteran's history and 
extensive clinical record.  The history included seizures 
that began in February 1964, with the last grand mal seizure 
in 1965.  During the preceding six months, he had not been 
free of seizures for more than two weeks.  The clinical 
record included the report of pneumoencephalography that 
suggested a right cerebral lesion suspicious for a tumor, and 
the January 1981 computerized tomography scan that revealed a 
low-density abnormality in the right cerebral hemisphere.  
The doctor felt that the veteran's medication needed 
adjustment and that the question of a structural cerebral 
lesion warranted further evaluation.  He noted that the 
veteran expressed concern that his current condition was 
attributable to radiation exposure while participating in 
atomic weapons testing in service.

In a November 1988 letter, the veteran reported that he had 
become disabled ten years after he participated in Operation 
CASTLE, nuclear weapons testing at Bikini and Eniwetok Atolls 
in the Pacific.  He currently had a brain tumor, and he 
sought  benefits greater than the permanent and total 
disability pension he was granted in 1973.  A December 1988 
rating decision denied service connection for a brain tumor 
on a direct-incurrence basis, because there was no evidence 
of a tumor in service, denied it on a presumptive basis 
because there was no evidence of a tumor during the first 
post-service year, and denied it pursuant to 38 C.F.R. 
§ 3.311b and Public Law No. 100-321 because a brain tumor was 
not therein identified as a radiogenic disease.

In an August 1989 letter to Doctor Lipsius, Luis Cervantes, 
MD, a neurosurgeon, noted the veteran's 25-year history of a 
seizure disorder that had recently worsened.  There were no 
abnormalities upon clinical examination, but magnetic 
resonance imaging showed a basal, suprasellar lesion growing 
into the lateral ventricle in the area where the hypothalamus 
should have been.  The doctor opined that the veteran had a 
lesion rising from the floor of the third ventricle, did not 
know whether it was a low-grade tumor or slow-growing 
ependymoma, and felt that surgery was the appropriate course.  
In addition, he noted that the veteran reported participation 
in atomic weapons testing in service.

An operation report from Our Lady of Lourdes Medical Center 
detailed the August 1989 surgery, the location of a "great 
mass of tissue" on the floor of the lateral ventricle on the 
frontal horn, and the removal of same.  Pathologists that 
examined the tissue initially thought that it was of 
neuroglial origin and that it may have been an 
ologodendroglioma.  A consultation was sought and, in a 
letter dated later in August, Lucy Rorke, MD, a 
neuropathologist at the Children's Hospital of Philadelphia, 
reported that she agreed that the neoplasm removed was an 
ologodendroglioma which had invaded the cortex.

The death certificate shows that the veteran died on June [redacted] 
1990.  The cause of death was respiratory failure due to, or 
as a consequence of, adult respiratory distress syndrome due 
to, or as a consequence of, pneumonitis.  A seizure disorder 
and multiple decubiti were listed as other significant 
conditions contributing to death but not related to the 
underlying cause.

In August 1990, the appellant reported that her husband had 
died of complications from surgery for a brain tumor, and she 
claimed dependency and indemnity compensation based upon his 
exposure to radiation during atomic weapons testing in 
service.  An August 1990 rating decision noted that the death 
certificate showed the cause of death as respiratory failure 
due to adult respiratory distress syndrome and pneumonitis, 
that none of those disorders were shown in service, that 
service connection for a brain tumor had been previously 
denied, and that brain tumor was not a radiogenic disease, 
and denied service connection for the cause of the veteran's 
death.

In an August 1990 letter to the appellant, William Harrer, 
MD, Laboratory Director of Our Lady of Lourdes Medical 
Center, estimated that five percent of intracranial tumors 
are of the variety that the veteran had developed.  He said 
he did not feel qualified to render an opinion as to 
radiation as an etiologic agent of such tumors, and referred 
her to Doctor Cervantes.

In an August 1990 letter to the RO, Doctor Cervantes reported 
that the veteran underwent August 1989 surgery for a brain 
tumor, an oligodendroglioma, "not one of the most common 
intracranial tumors."  He said that "there is some 
speculation whether these tumors can be secondary to being 
exposed to radiation" as was the veteran "when he was 
exposed during atomic testing in the 1950's."  He added 
that, "[a]s you well know, there are many veterans that were 
involved in such atomic bomb testing and many of them have 
come down with malignancies.  I am certain that there has to 
be a relationship between [the veteran's] problem and his 
exposure to the atomic radiation."  He concluded by saying 
that "[h]opefully, you can help [the appellant] with her VA 
benefits."

In an October 1990 letter addressed To Whom It May Concern, 
Robert Joynes, MD, reported that the veteran had undergone a 
right frontoparietal craniotomy in August 1989 for resection 
of a brain tumor, and that his postoperative course was 
prolonged and complicated by septic shock and prolonged 
ventilation support.  He was discharged in February 1990 with 
a permanent tracheostomy and an enterogastric feeding tube.  
He was readmitted in March because of recurrent pneumonia and 
respiratory failure.  He had later expired in August 1990, 
due to complications stemming from his original 
hospitalization for the removal of the brain tumor.

Based on the foregoing evidence, an October 1990 rating 
decision noted that none of the causes of the veteran's death 
was a radiogenic disease, and that evidence did not otherwise 
link the causes of the veteran's death to his military 
service, and proceeded to deny the claim.  In December 1990, 
the appellant filed a Notice of Disagreement, with a letter 
from Doctor Stuart Finch attached.

In a November 1990 letter addressed to the RO, Stuart Finch, 
MD, Vice President for Research and Development at the Cooper 
Hospital/University Medical Center, reported that he had been 
Chief of Medicine, Chief of Research, and Permanent Director, 
at the Atomic Bomb Casualty Commission and Radiation Effects 
Research Foundation.  He had spent 81/2 years in Japan on 
follow-up studies of the atomic bomb survivors of Hiroshima 
and Nagasaki.  He noted that the veteran was stationed on the 
USS Belle Grove during Operation CASTLE.  He said that the 
operation consisted of tests of six large thermonuclear 
devices.  The first device tested was the largest, and 
resulted in the release of an unexpectedly large amount of 
radioactive material.  He said that some of that radioactive 
material had fallen on Navy ships, and personnel exposure may 
have exceeded four rad.  During Operation CASTLE, some 
military personnel had sustained beta burns and some had film 
badge readings in the range of 80 to 90 rad, but it was 
generally concluded that radiation exposure for personnel in 
the operation averaged about 1.7 rad.  Dr. Finch said he did 
not know the specifics of the veteran's radiation exposure.

Doctor Finch also quoted a report entitled "The Health 
Effects of Exposure to Low Levels of Ionizing Radiation" by 
the Committee on the Biological Effects of Ionizing Radiation 
(BEIR), of the Board on Radiation Effects Research, of the 
Commission on Life Sciences, of the National Research 
Council, to the effect that, "although the dose-incidence 
relation is uncertain, the data indicate the brain to be 
relatively sensitive to the carcinogenic effects of 
radiation."  He said that increased risks for brain tumors 
had been observed in persons given nasopharyngeal radium 
implants, persons in England with spondylitis whose spines 
were treated with radiation, persons who received full-mouth 
dental examinations especially at a young age, and in 
radiologists in the 1920's.  However, he also reported that 
no excess brain tumors had been observed in atomic bomb 
survivors in Japan.  He said that, "[o]bviously, I am not in 
any position to establish the cause of [the veteran's] 
tumor."

Doctor Finch said that the question was whether the glial 
tumor that the veteran developed was radiation-related, and 
noted that the "establishment of a probable relationship 
would be most advantageous for [the veteran] from the 
standpoint of potential benefits."

The appellant perfected her appeal by filing a May 1991 
Substantive Appeal on VA Form 1-9.  She attached thereto a 
June 1984 report by a school district child study team 
concerning a four-year-old child whom she identified as her 
grandchild.  The child study team concluded that the child 
was mentally and neurologically impaired.  In her Substantive 
Appeal, the appellant said that her daughter, the child's 
mother, was born two years after the veteran returned from 
his South Pacific tour.  She contended that the report of the 
child study team was evidence of the physiologic effects of 
radiation on the veteran.

In its January 1993 decision, the Board noted the veteran's 
history of a seizure disorder, found that the evidence showed 
that the underlying cause of the veteran's death was the 
brain tumor, and determined that neither condition was a 
radiogenic disease or was otherwise linked to the veteran's 
military service.

In April 1995, the appellant contended that, while in 
service, her husband was exposed to radiation that caused him 
to develop a brain tumor, that an earlier claim was denied 
because VA did not recognize a link between radiation 
exposure and brain tumor, and that VA had since changed its 
position on that matter.  Based upon a change in law, she 
sought to reopen her claim for dependency and indemnity 
compensation based on the cause of the veteran's death.

The RO developed evidence pertaining to the claim pursuant to 
38 C.F.R. § 3.311.
The Defense Nuclear Agency (DNA) was assigned by Congress the 
responsibility of developing radiation dose estimates for all 
participants in atmospheric nuclear tests.  That Agency 
designed a protocol for radiation dose determinations and 
asked the National Research Council of the National Academy 
of Sciences to review the scientific aspects of its program.  
A 1985 report entitled "Review of the Methods Used to Assign 
Radiation Doses to Service Personnel at Nuclear Weapons 
Tests" was published by the Committee on Dose Assignment and 
Reconstruction for Service Personnel at Nuclear Weapons 
Tests, of the Board on Radiation Effects Research, of the 
Commission on Life Sciences, of the National Research 
Council.  The executive summary of that report, after 
summarizing the DNA methods for radiation dose determinations 
and the process established by the Committee for reviewing 
the DNA methodology, concluded that there was no evidence 
that the DNA had been remiss in carrying out its mandate and 
that, if there was any bias in dose determinations, it was in 
a tendency to overestimate the most likely dose.  The 
Committee reported that 99 percent of test site participants 
received doses of less than five rem, which approximated the 
average dose received by the general population during the 
preceding 30 years from exposure to natural radiation and to 
ionizing radiation used in medical procedures.

A December 1981 DNA Fact Sheet on Operation CASTLE noted that 
an extensive radiological safety program had been instituted.  
A maximum permissible exposure was established of 3.9 
roentgens (R) of gamma radiation in any 13-week period.  Film 
badges were provided to a large portion of personnel, 
including all persons likely to be exposed to radiation and a 
representative group of the remainder.  Nevertheless, the 
first device to be detonated, designated BRAVO, a 15-megaton 
device that was the largest ever detonated in atmospheric 
testing to that point, had a radioactive yield that exceeded 
expectations, and some personnel were exposed to radiation.  
In particular, three Navy personnel in the Bikini Boat Pool 
had exposed film badge readings between 85 and 96 R.  In 
addition, fallout on some Navy ships caused exposure of some 
personnel to exceed the 3.9 R of maximum permissible 
exposure.  Waivers were issued to 7.8 R, and, in a limited 
number of cases, that level was exceeded as well.  As a 
result of BRAVO, 21 persons on the USS Philip and 16 on the 
USS Bairoko, who were stationed on the weather decks or near 
ventilators, sustained beta burns.  Of the 6,255 Navy 
participants, eight were exposed to more that 10 R, 157 were 
exposed to 5-10 R, 453 were exposed to 3-5 R, the exposure of 
35 was unavailable, the exposure of the remainder was 0-3 R, 
and the average exposure was 1.7 R.

In a March 1996 report, compiled from a number of sources 
including the deck log of the USS Belle Grove, the DNA noted 
that the veteran was a seaman assigned to that ship for 
Operation CASTLE from February 1954, when it arrived in the 
Pacific Proving Ground, until its departure for Pearl Harbor 
on May 18.  During the tests, the Belle Grove was too distant 
from each of the six shots for the veteran to have received 
any measurable initial neutron or gamma radiation, but there 
were two potential sources of radiation exposure:  gamma 
radiation from fallout and gamma radiation of the ship's hull 
and piping from contaminated water.  Shot BRAVO was detonated 
at 6:45 am on March 1, and the Belle Grove was exposed to 
fallout that reached a maximum intensity of 300 mR per hour 
131/2 hours after detonation.  Shot ROMEO was detonated at 6:30 
am on March 27, and the Belle Grove was exposed to fallout 
that reached a maximum intensity of 20 mR per hour 411/2 hours 
after detonation.  The veteran was not issued a film badge 
but was assigned to a cohort that was issued a film badge.

Exposed film badge readings, in rem gamma, for the cohorts to 
which the veteran was assigned, were as follows:  

Badge 
#
Issued
Returned
Dose
07393
28 Feb 
54
5 Mar 54
0.82
5
05625
5 Mar 54
12 Apr 
54
0.53
0
23052
13 Apr 
54
27 Apr 
54
0.00
0
39138
27 Apr 
54
11 May 
54
0.13
0

Thus, the veteran's exposure to gamma radiation during 
Operation CASTLE was 1.485 rem.  In addition, exposure of his 
brain to gamma radiation inhaled was calculated at less than 
0.001 rem with a total (50-year) committed dose equivalent to 
the brain of less than 0.15 rem.  Finally, the veteran's 
exposure to gamma radiation, between the conclusion of 
Operation CASTLE in May 1954 and his February 1955 separation 
from service, was calculated at 0.176 rem.  The upper 
boundary of his exposure was calculated to be 2.9 rem.

In response to concerns expressed by the veteran or the 
appellant, the DNA noted that dose readings were not 
estimates but were actual readings recorded by film badges 
and other instruments.  It was also noted that the Belle 
Grove had not passed over ground zero of shot BRAVO.  That 
device was detonated on March 1, in the northwest corner of 
Bikini Lagoon.  On March 2, the Belle Grove entered Bikini 
Lagoon from the southeast and anchored near the southeast 
corner of the Lagoon, about 18 nautical miles from ground 
zero.  On March 6, the ship left the Lagoon by the same 
passage.  Finally, the Belle Grove was not denied admission 
to Pearl Harbor because it was "too hot."  While it is true 
that the ship encountered rain showers on the evening before 
it arrived at Pearl Harbor, it did not deviate from its 
course or speed for that purpose.  Also, standard procedure 
required the ship to wait at the harbor entrance until the 
assigned harbor pilot boarded.  The DNA felt that the 
combination of events may have led to a misperception.

Pursuant to 38 C.F.R. § 3.311, the RO submitted the claims 
file to the VA Under Secretary for Benefits who, in a July 
1996 letter to the Under Secretary for Health, requested an 
opinion as to the likelihood that the veteran's brain tumor 
had resulted from his exposure to radiation in service.  In a 
July 1996 response, Susan Mather, MD, MPH, the Chief Public 
Health and Environmental Hazards Officer for VA, noted that 
ionizing radiation increased the incidence of central nervous 
system neoplasms but that the dose relationship was 
uncertain.  Many of the studies related to exposure in utero 
or during childhood and the risk to adults appeared to be 
relatively low when compared with other tissues.  Citing 
MEDICAL EFFECTS OF IONIZING RADIATION 122, Mettler and Upton (2nd 
ed. 1995), Dr. Mather said that most studies showed no 
increased risk or a non-statistically-significant increased 
risk for brain tumor, especially when the dose was less than 
100 rad.  She also noted the results of the DNA 
investigation, and that the veteran's external exposure to 
gamma radiation was calculated to be 1.7 rem, with an upper 
boundary of 2.9 rem, and that the internal 50-year committed 
dose equivalent to the brain was less than 0.15 rem.  In view 
of the foregoing, Dr. Mather opined that it was unlikely that 
the veteran's brain tumor could be attributed to exposure to 
ionizing radiation in service.  In a July 1996 letter to the 
RO, the Acting Director of the VA Compensation and Pension 
Service, after reviewing all the evidence of record, 
including the opinion of Doctor Mather, opined that there was 
no reasonable possibility that the veteran's brain tumor 
resulted from exposure to ionizing radiation in service.

In her August 1997 Notice of Disagreement, the appellant 
contended that, during Operation CASTLE, her husband was one 
of the youngest and lowest-ranking members of the ship's 
crew, that he was not always with the cohort to which he was 
assigned, and that he had told her that he was in the water 
in the lagoon.

In her September 1997 Substantive Appeal on VA Form 9, the 
appellant contended that the veteran's brain tumor resulted 
from exposure to radiation during his participation in 
Operation CASTLE.  She argued that the RO decision from which 
she had appealed was based upon a DNA report that suggested 
that her husband's radiation exposure was negligible, and 
contended that there is no such thing as a safe dose of 
radiation.  She enclosed a document by the Physicians for 
Social Responsibility, Inc., entitled "Medical Hazards of 
Radiation Packet."  The "Packet" consisted of an article, 
apparently published in the December 1978 issue of The 
Progressive, entitled "Radiation:  unsafe at any level."  
The author of the article was Helen Caldicott, MD, who was 
described therein as a former anti-nuclear activist in 
Australia and currently (as of December 1978) practicing 
pediatrics at Children's Hospital Medical Center in Boston.  
The thrust of the article was that all radiation, even 
background radiation, causes gene mutation.  The appellant 
also argued that her husband was not assigned a film badge 
during Operation CASTLE, that he was probably not always with 
his cohort, and that radiation dose calculations based upon 
the badge assigned to his cohort were not credible.  She 
noted that the evidence showed that her husband's ship was 
exposed to radioactive fallout and to water contaminated by 
radiation.  She said her husband had said that his ship had 
to be decontaminated before entering Pearl Harbor, that the 
deck log showed that it stopped to repair a condenser, that 
it seemed to have done so within sight of one of the world's 
largest ship repair facilities, and she expressed doubt about 
the veracity of the ship's log.  Finally, she asserted that, 
since her husband was one of the youngest and lowest-ranking 
members of the crew, she was certain that he was assigned 
duties that exposed him to more radiation than was indicated 
by the film badge assigned his cohort.



II.  Analysis

The spouse, children, and parents of a veteran whose death 
was caused by a service-connected disability may be entitled 
to benefits.  38 U.S.C.A. § 1310.  Death is deemed to have 
been caused by a service-connected disability when the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A service-connected disability is 
deemed to have been the principal cause of death when it, 
alone or jointly with another disorder, was the underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability was a contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially, materially, or combined with another disorder, 
to cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

The threshold question in any claim for VA benefits is 
whether the claim is well grounded.  38 U.S.C.A. § 5107(a).  
To determine whether service connection claims based on the 
death of the veteran are well grounded, two other questions 
must be addressed.  The first question is whether a service-
connected disability can be said to have been the principal, 
or a contributory, cause of death.  If that question is 
answered in the negative, the next question is whether 
service connection can be granted for any of the disorders 
that did cause or contribute to the veteran's death.

If the claim is not well grounded, the application for 
service connection for the cause of the veteran's death must 
fail, and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals, prior to March 1, 1999) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death, like a claim 
for service connection for disability by a living veteran, 
must be well grounded.  Johnson v. Brown, 8 Vet.App. 423, 426 
(1995).  The Court has further held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Here, service connection was not in effect for any 
disability.  Thus, the claim is well grounded only if a 
plausible claim can be made for service-connecting the cause 
of the veteran's death.

In this case, the death certificate shows that the cause of 
death was respiratory failure due to, or as a consequence of, 
adult respiratory distress syndrome due to, or as a 
consequence of, pneumonitis.  A seizure disorder and multiple 
decubiti were listed as other conditions contributing to 
death but not related to the underlying cause.  None of the 
causes of death listed on the death certificate was shown in 
service, but the appellant has not contended that any of 
those causes of death should be service connected.  Rather, 
she contends that the cause of the veteran's death was a 
brain tumor that resulted from exposure to ionizing radiation 
in service.  The death certificate does not list brain tumor 
as either a principal or contributory cause of death.  
However, the Board does not find the death certificate to be 
conclusive and, instead, finds that the veteran's brain tumor 
was, indeed, either a principal or contributory cause of 
death.  In addition, brain tumor is a radiogenic disease and 
the evidence shows that the veteran was exposed to radiation 
in service.  Accordingly, the Board finds that the 
appellant's claim is plausible and, thus, well grounded.

This finding is in contrast to the one made by the Board in 
its January 1993 decision.  There the Board found that the 
claim was not well grounded because a brain tumor was not a 
radiogenic disease under the provisions of 38 C.F.R. 
§ 3.311(b)(2) (1992).  Generally, when a claim is disallowed 
by the Board, it may not thereafter be reopened on the same 
factual basis.  38 U.S.C.A. § 7104(b).  However, 38 C.F.R. 
§ 3.311(b)(2) was later amended, by adding tumors of the 
brain and central nervous system to the list of radiogenic 
diseases.  59 Fed. Reg. 45,975 (Sept. 6, 1994).  When a 
provision of law creates a new basis of entitlement to 
benefits, an applicant's claim under such a law is a claim 
separate and distinct from the claim denied prior to the 
change in law; the later claim, asserting rights that did not 
exist at the time of the earlier claim, is necessarily a 
different claim.  Spencer v. Brown, 4 Vet.App. 283 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994); see also Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998) (under appropriate 
circumstances intervening change in applicable law may 
entitle veteran to consideration of claim, even though claim 
is based on essentially same facts as those in previously 
adjudicated claim), aff'g Routen v. Brown, 10 Vet.App. 183 
(1997); Sawyer v. Derwinski, 1 Vet.App. 130 (1991).  
Adjudication, under new law, of a claim previously denied 
does not constitute a "reopening."

Service connection for a radiogenic disease may be 
established in one of four ways.  First, service connection 
is granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first post-service year.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  Second, 
if a veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of 15 types of cancer, it is presumed 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Third, if a veteran was 
exposed in service to ionizing radiation and, after service, 
developed one of 23 (plus any cancer) radiogenic diseases 
within a period specified for each by law, then the veteran's 
claim is referred to the Under Secretary for Benefits, who 
must determine whether there is a reasonable possibility that 
the disease was incurred in service.  38 C.F.R. § 3.311.  
Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to events, including radiation exposure, in service.  
38 U.S.C.A. §§ 1113(b), 1131; Combee v. Brown, 34 F.3d 1039, 
1043-45 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 38 C.F.R. 
§ 3.303(d).

The Board notes that the Court of Appeals for Veterans Claims 
and the Federal Circuit Court have, in several decisions, 
characterized the different ways of establishing service 
connection for a disability which a claimant believes was 
caused by ionizing radiation as being three in number, rather 
than four.  In so doing, the Courts have simply lumped 
together the first and fourth methods listed above, since 
they both involve service connection without the benefit of 
the special radiation-claim provisions of 38 C.F.R. § 
3.309(d) and § 3.311.  See, e.g., McGuire v. West, 11 
Vet.App. 274, 277 (1998).  We have carefully reviewed this 
appeal under all four of the legal theories by which service 
connection could be granted for the late veteran's brain 
tumor.

As to the first, there is no evidence that the brain tumor 
was manifested in service or within the first post-service 
year.  All of the evidence suggests that the brain tumor 
first became manifest in February 1964, after a one-month 
history of syncopal attacks.  Though a brain tumor was not 
then diagnosed, protein in cerebrospinal fluid was elevated 
and a pneumoencephalogram indicated a lesion in the right 
lateral ventricle.  Aided by hindsight, that examination and 
the one-month history of syncopal attacks appear to represent 
the earliest evidence of the brain tumor.  Again, there is no 
evidence that the veteran had the brain tumor in service, and 
service connection is therefore not warranted on a direct 
basis.

As noted above, presumptive service connection is granted, 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), if a 
veteran participated in a radiation-risk activity in service 
and subsequently develops one of 15 specific cancers.  On the 
other hand, service connection under the provisions of 
38 C.F.R. § 3.311 is not based on a presumption, and requires 
much more extensive procedural development.  Before applying 
38 C.F.R. §§ 3.309(d) and 3.311 to the facts of this case, a 
review of their history is warranted in order to understand 
the difference between them.

On October 24, 1984, Public Law No. 98-542, the "Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act," 
was enacted, requiring VA to conduct rulemaking to establish 
guidelines for adjudication of claims based upon exposure to 
dioxin or ionizing radiation.  The result was the issuance, 
by the Seretary of Veterans Affairs, of 38 C.F.R. § 3.311a, 
as to dioxin, and 38 C.F.R. § 3.311b, as to radiation.  Those 
sections became effective on September 25, 1985.  
Subsequently, on May 1, 1988, came enactment of Public Law 
No. 100-321, the "Radiation-Exposed Veterans Compensation 
Act of 1988," which statute became subsection (c) of 
38 U.S.C.A. § 1112.  That subsection provides that, if one of 
15 cancers develops in a radiation-exposed veteran, the 
cancer is presumed to have been incurred in service.  VA then 
adopted 38 C.F.R. § 3.309(d), effective May 1, 1988, to 
implement the statute.  There is some overlap between the 
disorders listed in 38 C.F.R. §§ 3.309(d) and 3.311.

As to the second method of establishing service connection, 
the diseases specific to radiation-exposed veterans, and for 
which service connection may be granted by presumption 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
are primary liver cancer (except if cirrhosis or hepatitis B 
is indicated), non-Hodgkin's lymphomas, leukemia (other than 
chronic lymphocytic leukemia), multiple myeloma, and cancers 
of the thyroid, breast, pharynx, esophagus, stomach, small 
intestine, pancreas, bile ducts, gall bladder, salivary 
glands, and urinary tract (including the kidneys, renal 
pelves, ureters, urinary bladder, and urethra).  A brain 
tumor is not one of the diseases that can be presumptively 
service connected by dint of service in a radiation-risk 
activity.  Consequently, as a matter of law, service 
connection cannot be granted in this case pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  See Sabonis 
v. Brown, 6 Vet.App. 426 (1994).

As to the third method of establishing service connection, a 
brain tumor is one of the 23 (plus any cancer) radiogenic 
diseases listed in 38 C.F.R. § 3.311, having been added by 
amendment to the regulation on September 6, 1994.  However, 
the regulation does not create a presumption for service 
connection, it merely provides special procedures for 
evidentiary development and adjudication of the claim.  The 
required evidentiary development included obtaining radiation 
dose estimates based on the veteran's participation in 
Operation CASTLE, six nuclear tests at Bikini and Eniwetok 
Atolls conducted between March 1 and May 14, 1954.  The 
veteran's exposure to gamma radiation was determined to have 
been no more that 2.9 rem and, because of the distance of his 
ship from ground zero, it was determined that he had no 
potential for exposure to initial neutron or gamma radiation.  
The claim was referred to the VA Under Secretary for 
Benefits, who requested a medical opinion from the Under 
Secretary for Health.  The Chief Public Health and 
Environmental Hazards Officer for VA opined that it was 
unlikely that the veteran's brain tumor could be attributed 
to exposure to ionizing radiation in service.  After 
reviewing all the evidence of record, the Acting Director of 
the VA Compensation and Pension Service opined that there was 
no reasonable possibility that the veteran's brain tumor 
resulted from exposure to ionizing radiation in service.  The 
Board finds that the opinion of the Acting Director is well 
supported by the evidence of record.

As to the fourth method of establishing service connection, 
the Combee/Ramey approach, the appellant's representative, in 
a January 28, 1999, Written Brief Presentation to the Board, 
cited the letter from Dr. Cervantes as medical evidence 
linking the veteran's brain tumor to radiation exposure in 
service.  In his August 1990 letter, Doctor Cervantes said 
that "there is some speculation whether these tumors can be 
secondary to being exposed to radiation."  He then said that 
"I am certain that there has to be a relationship between 
[the veteran's] problem and his exposure to the atomic 
radiation."  We find it significant that the physician first 
referred to speculation and then, in the same letter, to 
certainty.  However, he did not indicate that he had any 
training or expertise in nuclear or environmental medicine, 
nor did he indicate that he had any knowledge of the details 
of the veteran's radiation exposure in service, nor did he 
cite any medical basis for his "certainty" of the 
relationship he asserted.  In view of the foregoing, the 
Board finds that his conclusion is entitled to little weight.

In his November 1990 letter, Doctor Stuart Finch listed his 
qualifications, including 81/2 years in Japan conducting 
follow-up studies of the atomic bomb survivors of Hiroshima 
and Nagasaki.  With regard to the incidence of brain tumor 
among persons exposed to ionizing radiation, he cited "The 
Health Effects of Exposure to Low Levels of Ionizing 
Radiation" by the Committee on the Biological Effects of 
Ionizing Radiation (BEIR), of the Board on Radiation Effects 
Research, of the Commission on Life Sciences, of the National 
Research Council, for the proposition that the dose-incidence 
relation is uncertain but that the brain is relatively 
sensitive to the carcinogenic effects of radiation.  (Doctor 
Mather, the Chief Public Health and Environmental Hazards 
Officer for VA, cited the same report, to the same effect.)  
Doctor Finch noted an increased incidence of brain tumor 
among persons given nasopharyngeal radium implants, persons 
in England with spondylitis whose spines were treated with 
radiation, persons who received full-mouth dental 
examinations, especially at a young age, and radiologists in 
the 1920's.  However, he also reported that no excess brain 
tumors had been observed in atomic bomb survivors in Japan.  
Doctor Finch did not assert that the veteran's brain tumor 
was due to radiation exposure in service; in fact, he said 
that "I am not in any position to establish the cause of 
[the veteran's] tumor."

Doctor Finch noted that some participants had film badge 
readings in the 80-90 rad range and that some participants 
sustained beta burns.  He did not assert that the veteran was 
one of the participants so exposed.  Indeed, it is clear from 
the detailed DNA report that all of the persons so exposed 
were identified at the time of their exposure and followed 
thereafter, and that the veteran was not one of them.

Doctor Finch said he did not know the specifics of the 
veteran's radiation exposure, but that it was generally 
concluded that radiation exposure for personnel in Operation 
CASTLE averaged about 1.7 rad.  That is the same figure 
reported by the DNA but with an upper boundary of 2.9 rad.  
Where there is a range of doses to which a veteran may have 
been exposed, exposure at the highest level must be presumed.  
38 C.F.R. § 3.311(a)(1).  Thus, VA has presumed the veteran's 
exposure to have been 2.9 rad.

In the January 1999 Written Brief Presentation, the 
appellant's representative contended that a denial of service 
connection must address the factors listed at 38 C.F.R. 
§ 3.311(e), cited Hilkert v. West, 11 Vet.App. 284 (1998), as 
support for the contention, and argued that the case must be 
remanded for clarification as to the factors considered.  In 
fact, the cited regulation required the Under Secretary for 
Benefits to address those factors only if he concluded that 
the veteran's brain tumor was due to radiation exposure in 
service.  38 C.F.R. § 3.311(c)(1)(i).  If he concluded 
otherwise, which he did, he was required only to so inform 
the RO in writing, setting forth the rationale for his 
conclusion.  38 C.F.R. § 3.311(c)(1)(ii).  See Hilkert v. 
West, 12 Vet.App. 145 (1999) (en banc), which withdrew and 
replaced the Hilkert decision cited by the appellant's 
representative.

In the Written Brief Presentation, the appellant's 
representative contended that the DNA report was flawed, that 
Dr. Mather should not have relied upon the DNA report, and 
that, in any event, Dr. Mather was not qualified to render an 
opinion on the relationship between the veteran's brain tumor 
and his exposure to radiation in service.  He further 
contended that Dr. Finch was eminently qualified to render 
opinions on diseases due to radiation exposure.

In response to these contentions, the Board notes that the 
National Academy of Sciences has reviewed, with approval, the 
DNA methodology for radiation dose determination.  The DNA 
report in this case was exquisitely detailed, and the 
radiation doses assigned to the veteran were well supported 
by the detailed evidence accumulated.  Dr. Mather's master's 
degree in Public Health suggests that she has education and 
training in environmental medicine, and her position with VA, 
as Chief Public Health and Environmental Hazards Officer, 
suggests that she has attained a considerable degree of 
experience and eminence in her field.  Even more important, 
we believe, is that, though Dr. Finch stated, in his November 
1990 letter, that he did not know the specifics of the 
veteran's radiation exposure and that he was not in any 
position to establish the cause of the veteran's tumor, the 
Board is unable to find any contradiction between Dr. Finch's 
statements and those of Dr. Mather.

The appellant has also contended that mental and neurologic 
handicaps of her grandchild, noted in 1984, are evidence of 
her husband's exposure to radiation.  However, the issue in 
this case is whether her husband's brain tumor is related to 
his military service, and, with all due respect, we must 
observe that the condition of her grandchild is not relevant 
to that issue.

In an effort to cast doubt on the DNA dose determination, the 
appellant has contended that her husband was one of the 
youngest and lowest-ranking crewmembers of the Belle Grove, 
and was not always with the cohort to which he was assigned.  
This assertion has not been documented, although we do not 
doubt the sincerity of the appellant in this belief.  While 
all of what she says may be true, the fact is that, out of 
6,255 Navy personnel in Operation CASTLE, data was 
unavailable to determine radiation doses for only 35 persons, 
only 8 persons were exposed to more than 10 R, only 157 
persons were exposed to 5-10 R, only 453 persons were exposed 
to 3-5 R, and the records indicate that her husband was not 
among those persons.

In sum, the evidence of record shows that the veteran's 
radiation exposure in service was not greater than 2.9 rem, 
and, based upon the medical evidence of record, there is no 
reasonable possibility that such exposure caused his brain 
tumor. The Board has considered the doctrine of giving the 
benefit of the doubt to the appellant under 38 U.S.C.A. § 
5107 and 38 C.F.R. § 3.102, but we do not find that the 
evidence is of such approximate balance as to warrant its 
application.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

